Writ of error brings for review judgment of conviction of manslaughter under an indictment charging murder in the first degree. *Page 140 
Plaintiff in error poses six questions, as follows:
"1. Was the evidence sufficient to support the verdict of manslaughter?"
"2. Does counsel for the defense have a right in his cross-examination of the witness for the State to ask any question relative to the issue, whether leading or otherwise?"
"3. Is any ruling of the court which is tantamount to show impatience prejudicial to the defendant?"
"4. Are the declarations of the deceased admissible in evidence?"
"5. Is the fact of a talk with another party relevant to the issue?"
"6. Did the court err in denying the written request for charge presented by the defendant?"
The questions as stated do not meet the requirements of Amended Rule 20, as they are so vague and indefinite as to require a perusal of the entire record to ascertain what is meant by each question.
Having examined the entire record, we find no reversible error reflected therein and, therefore, the judgment should be, and is, affirmed.
So ordered.
WHITFIELD, BROWN, BUFORD and CHAPMAN, J. J, concur. *Page 141